In an action for specific performance of an alleged agreement of the testator of the respondent executrix to bequeath to appellant his shares of capital stock in two certain corporations, and for other incidental relief, the appeal is from so much of the judgment as dismissed the complaint on the merits after trial before an Official Referee. Judgment insofar as appealed from unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ. [See post, p. 928.]